DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 02/28/22 has been received.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1,5-10 and 24 in the reply filed on 10/25/2021 is acknowledged.
Claims 11,13-16,18-19,21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter

	Claims 1,5,7-10 and 24 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application”. 
	Claims 1 and 8 are drawn to a cell culture media comprising IGF1 wherein the IGF1 is at a concentration of 0.1 to 49 ng/mL.  
The specification provides no implicit or explicit support for 0.1 to 49 ng/mL IGF1.  Applicant has pointed to the specification at pages 14-15 for support for this range. The specification at pages 14-15 supports use of 0.1nM to 50nM. No support for the now-claimed 031 to 49 ng/mL is found. Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.

	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 1 and 6-10 under 35 U.S.C. 102a1 as being anticipated by WO2007/002210 (IDS) is withdrawn. ‘210 taught use of 50 ng/mL IGF1 and the claims have been amended to recite 0.1-49 ng/mL IGF1. 
The rejection of claim(s) 1 under 35 U.S.C. 102a1 as being anticipated by Lighten (1998, Human Reproduction, 13:3144-3150; IDS) is withdrawn. Lighten did not include TGFb in the culture medium.
The rejection of claim(s) 8-10 under 35 U.S.C. 102a1 as being anticipated by WO2007/101130 (IDS) is withdrawn as claim 8 uses closed language and the media of claim 8 contains elements outside the breadth of the claim.
The rejection of claim(s) 8-10 under 35 U.S.C. 102a1 as being anticipated by Wang (2007, Blood, 110:4111-4119; IDS) as evidenced by ThermoFisher (at https://www.thermofisher.com/order/catalog/product/11320033; printout attached) is withdrawn as claim 8 uses closed language and the media of claim 8 contains elements outside the breadth of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-10 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2007/002210; ’210; IDS) in view of WO2007/101130 (‘130; IDS).
This rejection is given in the alternative to the above rejection under 35 USC 102a1 in the event that LR3-IGF1 is not considered and equivalent to IGF1. The claims now limit the concentration of IGF to 0.1 ng/mL to 49 ng/mL.
 ‘210 teaches at Table 2, condition 9, whereby the defined basal (minimal) media is supplemented with LR3-IGF-1 (IGF1 as claimed). Table 2 teaches Condition 10 whereby the defined basal (minimal) media is supplemented with LR3-IGF-1 and Activin (claims 6-7 and 9). Para 83 states, “Omitting FGF2 from these conditions (Wells 4 and 9, respectively), led to a lower grading (3 and 2 to 3, respectively), with the cultures appearing to contain much higher levels of differentiation.” Nowhere is it taught that an ErbB3 ligand is added (required by claim 1). The basal DMEM:F12 media (claim 10) comprises glutamine (see para 79), meeting the additional limitations of claims 8-9. 
‘210 teaches inclusion of LR3-IGF1 which is a modified form of IGF1. ‘130 teaches that LR3-IGF1 can be replaced with IGF1 (para 116). ‘130 also teaches that a large range of concentrations, 1-1,000 ng/mL of LR3-IGF can be used (see para 0081), which overlapos wwith the claimed range.
I would have been obvious at the time of filing to use 49 ng/mL IGF in view of ‘210, which uses 50 ng/mL. It would also have been obvious to use a range of 0.1-49 ng/mL in view of ‘130 that teaches an overlapping range of 1-1,000 ng/mL.
	It would have been obvious to make the media of ‘210, comprising 50 ng/mL LR3-IGF1 with 49 ng/mL IGF-1 as taught by ‘130 to arrive at the invention as claimed. One of skill in the art would have been motivated to make such a combination because ‘130 taught that “of course”, LR3-IGFR1 can be replaced with the non-modified IGFR1 (see para 116). One would have had a reasonable expectation of making such a combination as ‘130 taught that the two are substitutable equivalents where the LR3 form is a modified form that has reduced affinity for IGF1 binding proteins (see para 116).
With regard to the now-recited concentration range, a claimed invention can be rendered prima facie obvious by a prior art reference that discloses a range that touches the range recited in the claim. In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (citing In re Malagari, 499 F.2d 1297, 1303 (CCPA 1974)). Neither reference teaches away from 49ng/mL and there is nothing on the record that indicates 49ng/mL achieves unexpected results or is critical to the invention. See In re Malagari, 499 F.2d at 1303; see also In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)


The rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over Wang (2007, Blood, 110:4111-4119; IDS) as evidenced by ThermoFisher (at https://www.thermofisher.com/order/catalog/product/11320033; printout attached) in view of WO2007/101130 is withdrawn as claim 8 uses closed language and the media of claim 8 contains elements outside the breadth of the claim.
The rejection of claims 1,5,8 and 24 under 35 U.S.C. 103 as being unpatentable over WO2007/002210; ’210; IDS) in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021) is withdrawn.

Claim 1,5,8 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2007/002210; ’210; IDS) in view of WO2007/101130 (‘130; IDS) as applied to claims 1 and 7-10 above, and further in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021).
This rejection is given in the alternative to the immediately preceding rejection in the event that LR3-IGF1 is not considered and equivalent to IGF1. 
As set forth above under, ‘210 and ‘130 meet the limitations of claims 1 and 7-10.

The rejection of claim 1 and 5 under 35 U.S.C. 103 as being unpatentable over Lighten (1998, Human Reproduction, 13:3144-3150; IDS) in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021) is withdrawn. Lighten did not include TGFb in the culture medium.


The rejection of claims 8 and 24 under 35 U.S.C. 103 as being unpatentable over WO2007/101130 in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021) is withdrawn in light of Applicant’s Remarks.
The rejection of claim  8 and 24 under 35 U.S.C. 103 as being unpatentable over Wang (2007, Blood, 110:4111-4119; IDS) as evidenced by ThermoFisher (at https://www.thermofisher.com/order/catalog/product/11320033; printout attached) in view of Philippou (2014, Mol Med, 20:202-214; IDS) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021) is withdrawn in light of Applicant’s Remarks.
The rejection of claims 8 and 24 under 35 U.S.C. 103 as being unpatentable over Wang (2007, Blood, 110:4111-4119; IDS) as evidenced by ThermoFisher (at https://www.thermofisher.com/order/catalog/product/11320033; printout attached) in view of WO2007/101130 (‘130) as applied to claims 8-10 above, and further in view of Philippou (2014, Mol Med, 20:202-214) and Genbank  Accession number NP_000609 (11/25/2015, accessed at https://www.ncbi.nlm.nih.gov/protein/11024682?sat=46&satkey=69182558 on 11/16/2021) is withdrawn in light of Applicant’s Remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632